DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 13-16, filed 02/19/2021, with respect to the pending claims 1-21 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 - 21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, the prior art of record doesn’t teach alone or in combination:
A battery protection circuit comprising analog frontend circuitry having a filtered output and digital logic having an input coupled with the filtered output and having an output coupled with the lower power output terminal, in combination with the remaining claim elements of claim 1.
As to claims 2-12, the claims are allowed as being dependent over on the allowed claim 1.
In terms of Claim 13, the prior art of record doesn’t teach alone or in combination:
comparing the signal at the hibernate mode input to a reference signal to distinguish between connected and floating conditions for the battery protector circuit in the absence of an external ground connection for the battery protector circuit;
determining whether to operate the battery protector circuit in an active mode or hibernate mode based on the comparison; and 
providing a digital signal that varies based on the determination to control whether the battery protector circuit is operating in the active mode or the hibernate mode, in combination with the remaining claim elements of claim 13.
As to claims 14-17, the claims are allowed as being dependent over on the allowed claim (claim 13).

In terms of Claim 18, the prior art of record doesn’t teach alone or in combination:
A battery system comprising analog frontend circuitry having an input coupled to the hibernate input terminal separate from the VDD input terminal and having a filtered output and 
digital logic having an input coupled with the filtered output and having an output coupled with the low power output terminal, in combination with the remaining claim elements of claim 18.
As to claims 19-21, the claims are allowed as being dependent over on the allowed claim (claim 18).
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Tverskoy (US # 20120203178).
The US Patent Application Publication by Toivola et al. (US # 20150022926).
The US Patent Application Publication by Miyazaki et al. (US # 20090302802).
Neither Tverskoy, Toivola nor Miyazaki teaches alone or in combination a battery protection circuit, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859




/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859